Citation Nr: 0323644	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  00-05 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left ear disorder.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1954 to August 
1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 1999 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  In the decision, the RO concluded that 
there was no new and material evidence to reopen a claim for 
service connection for a left ear disorder. 

In April 2001, the Board issued a decision holding that the 
evidence which had been presented was new and material.  The 
Board then remanded the reopened claim to the RO for 
additional development.  

The requested development has since been completed.  In a 
decision of February 2003, the RO denied the reopened claim 
based on consideration of all evidence of record.  The case 
is now before the Board for further appellate review.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  A chronic left ear disorder was not present during 
service, an organic disease of the nervous system was not 
manifest within a year after service, and the veteran's 
current left ear disorder did not develop as a result of any 
incident during service.


CONCLUSION OF LAW

A left ear disorder was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The SOC and SSOC included summaries of the evidence which had 
been obtained and considered.  The SOC and SSOCs also 
included the requirements which must be met to establish 
service connection.  The basic elements for establishing 
service connection have remained unchanged despite the change 
in the law with respect to duty to assist and notification 
requirements.  The communications, such as a letter from the 
RO dated in June 2001, provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran has declined a hearing.  All available relevant 
evidence identified by the veteran was obtained and 
considered.  The claims file contains his service medical 
records and his VA medical treatment records.  The veteran 
has been afforded disability evaluation examinations by the 
VA.  The Board does not know of any additional relevant 
evidence which has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic disease of the nervous system is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran contends that he is entitled to service-
connection for a left ear disorder because he was treated for 
an ear problem in service, and he continues to experience the 
same problem.  However, after reviewing all of the evidence, 
the Board finds that the veteran's current left ear disorder 
was not present until many years after service, and is not 
etiologically or causally related to active duty service or 
any incident therein.  

The veteran's service medical records show that in December 
1954 the veteran was treated for cellulites without 
lymphangitis, external, right ear and face.  A service 
medical record dated in February 1956 shows that the veteran 
reported having a right ear ache.  

The report of a medical examination conducted in June 1956 
for the purpose of the veteran's separation from service 
shows that clinical evaluation of the ears was normal.  A 
record dated in August 1956 shows that the veteran was 
treated for dermatophytosis of the left ear.  Ear drops were 
prescribed.  The veteran's separation from service was in 
August 1956.  

The veteran first raised his claim for service connection for 
an ear disorder in October 1957.  He reported having ear pain 
and a watery discharge which began in December 1954.  He 
indicated that he was treated in service for a right ear 
condition.  He also reported that he had not had any 
treatment since service.  In a rating decision of November 
1957, the RO denied the claim on the basis that such an ear 
condition was not shown by the veteran as being active.  

In July 1970, the veteran submitted a private medical record 
which reflects that he had been treated for bilateral otitis 
externa since March 1970.  The report of an ear, nose and 
throat examination conducted by the VA in January 1971 shows 
that the diagnosis was bilateral chronic recurrent otitis 
externa (mild).  In a decision of March 1971, the RO denied 
service connection for an ear condition on the basis that 
there was no continuity and no relationship between the 
episodes in service and the present condition.  

The report of an ear, nose and throat examination conducted 
by the VA in December 1976 shows that the veteran reported 
having recurrent discharge from his ears associated with ear 
pains.  The last episode reportedly had occurred two weeks 
earlier.  Following examination, the diagnoses were (1) 
history of recurrent external otitis, and (2) deviated nasal 
septum.  

The report of an examination conducted by the VA in March 
1978 in connection with a pension claim shows that the 
veteran's ears were normal.  

In July 1999, the veteran requested service connection for a 
left ear condition.  As was noted above, the RO denied that 
reopened claim, and the veteran has perfected an appeal.

The additional evidence developed since the claim was 
reopened includes numerous VA medical records; however, they 
pertain primarily to medical problems other than a left ear 
disorder.  A VA record dated in November 1991 shows that the 
veteran had complaints of itching and chronic ear dryness.  A 
record dated in July 1993 shows that the veteran reported 
having an ear ache for a week.  The diagnosis was right 
external otitis.  A record dated in September 1994 shows that 
the veteran complained of itching in his ear.  A record dated 
in May 1999 shows that the veteran complained of having a 
left ear ache.  The assessment was left external otitis.  A 
record dated in July 1999 shows that he complained of having 
malaise in the left ear for a long time.  The assessment was 
recurrent left external otitis.  A record dated in December 
1999 shows that the veteran complained of left ear pain.  On 
examination, the left ear was normal.  

The report of an ear disease examination conducted by the VA 
in October 2002 shows that the examiner reviewed the claims 
file.  He noted that the veteran claimed occasional hearing 
loss and a dull periauricular pain on the left side.  The 
veteran reportedly had no current treatment for an ear 
condition.  On examination, the external canal had no edema, 
scaling or discharge.  The tympanic membrane was negative.  
There was no discharge or evidence of cholesteatoma on 
examination of the mastoids.  No active ear disease was 
present.  There was also no suppuration, effusion, or aural 
polyps.  No complications of ear disease were present.  
Hearing loss was reported on audiogram.  The examiner made 
the following comments:

This veteran was treated during service for 
Dermatophytosis of the left ear and in subsequent 
years for Bilateral Otitis Externa, Otitis Externa 
of the Right ear and also of the Left (in separate 
episodes).  There is no evidence of Otitis Media.  
His present Bilateral Sensorineural hearing loss is 
not related to the condition of the left ear 
treated in active duty, nor to Bilateral Otitis 
Externa.  There is a note in 10-10M Form of 9/21/94 
stating "veteran makes use of Cotton tips 
frequently to relieve itching".  The frequent use 
of Q-tips is commonly associated, among other 
things, with irritation of the external ear canal 
and dryness, as found in the case of this veteran, 
and is yet another possible etiologic factor for 
the occurrence of Otitis Externa.

In summary, we can't establish, with the evidence 
available, the etiology of the veteran's condition.  
There is no way of knowing if the other episodes of 
Otitis Externa he had through the years were caused 
by the exact same reason as the episode he had in 
the Left Ear during active duty, more so, when the 
episodes he had later involved, at times, only the 
Right ear, or both, or the Left.  It is therefore 
considered less than likely or unlikely that 
veteran's present Hearing Loss (We found no 
evidence of Otitis in this examination) is related 
to Dermatophytosis of Left Ear treated during 
military service.  

Although the veteran has offered his own theory that his 
current ear problems are related to service, the mere 
contentions of the veteran, no matter how well-meaning, 
without medical evidence that would etiologically relate his 
claimed disability with an event or occurrence while in 
service, will not support the claim.  The United States Court 
of Appeals for Veterans Claims (Court) has held that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

There was only one service medical record showing treatment 
for a left ear disorder, and separation examination was 
normal.  Thus, a chronic disorder was not shown in service.  
The earliest post service record pertaining to the left ear 
is from many years after separation.  None of the current 
treatment records contain any medical opinion linking the 
veteran's current ear problems with service.  The report of 
an examination conducted by the VA in October 2002 shows that 
the examiner stated that on review of the records he was 
unable to state that the post service episodes of ear 
problems were due to the same problem which was noted in 
service.  

In summary, the preponderance of the evidence shows that a 
chronic left ear disorder was not present during service, was 
not manifested within a year after service, and the veteran's 
current left ear problems did not develop as a result of any 
incident during service.  Accordingly, the Board finds that a 
left ear disorder was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  



ORDER

Service connection for a left ear disorder is denied.




	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

